Title: To George Washington from William Scudder, 14 May 1781
From: Scudder, William,Dean, Gilbert
To: Washington, George


                        
                            Dear Genl
                            Poundridge May 14th 1781
                        
                        We Take this opertunity by Capt. Hunter as he has Business to Fish kill to Let you Know we have Just Returnd
                            from Long island. we had the Good Luck to meet the Person who we Talked of But had Not as much Time with him as we Could
                            Wishd as there was a Hessian Guard of Fifty Men within Two hundred yards of the House and we Dare Not
                            Make any Light So that the Person Could Not ite. This Time but he is to Meet us the 26th of This
                            Month with Every Thing Ready as he appears to be much Engagd to Do Every Thing in
                            his Power to Serve his Country He Informs that the Remander Part of Two Regments of hanspikers about
                                three Hundred and Between Two and Three Hundred of Brittish troops that Lay in
                            Town of Different Regments that were guards  the Stores are Embarkd and Lay at the watering
                            Place—and have for Some Time Many are the Conjectures Respecting Their Destination The most Prevailing is their Joining
                            arnold a Part of a Malitia of the Sity is ordered for Guards as the Troop are Thin in  the Seventeenth Regt of Dragoons are Still under orders to Embark it
                            orders are Kept up Respecting Peoples going on to Long island and Large Sums of Money Bid for those
                            that will Discover any Plan of Information going to Genl Washington.
                        
                             Ships of War which had Been in to Refil after the action with the French is Said to be the
                            Convoy the Ships and Troops—Lay at the watering Place the Ninth Instant.
                        we hope in our Next to Give you a More Peticular and Expeditious accompt of Matters as
                            there is a Probebillity of its Being in a Better Train we Beg your Excellensy to Devise Some mode how we are to Forward
                            our Dispaches as we Live Twelve miles from the water and have Not horses fit to Ride Such a Distance as Newinsor. We Refer
                            your Excellency to Capt. Hunter for Further Peticulars and Beg to Remain your Excellensies—most obedient Friends and
                            Humble Servts
                        
                            Gilbart Dean
                            William Scudder
                        
                    